Citation Nr: 0427618	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  97-21 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cyst below the 
nostril.

2.  What evaluation is warranted for adult Still's disease 
from July 1, 1993?

3.  What evaluation is warranted for keratoses and recurrent 
skin rashes from July 1, 1993?

4.  What evaluation is warranted for headaches from July 1, 
1993?

5.  What evaluation is warranted for gynecomastia, with 
excision of a right breast mass, from July 1, 1993?

6.  What evaluation is warranted for a lump of the left chest 
from July 1, 1993


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC, which, in pertinent part, 
denied entitlement to service connection for a cyst below the 
nostril.  That rating decision granted service connection for 
adult Still's disease, evaluated as 10 percent disabling from 
July 1, 1993; keratoses with recurrent skin rashes; 
gynecomastia, status post removal of a mass from the right 
breast; and a lump of the left chest, each evaluated as 
noncompensable from July 1, 1993.  

A notice of disagreement was received by the RO in May 1995, 
indicating the veteran's dissatisfaction, in pertinent part, 
with the denials of service connection for a cyst below the 
nostril, and the ratings assigned for Still's disease, 
keratoses and recurrent skin rashes, gynecomastia, and a lump 
in the left chest.  

In June 1996, service connection for headaches was 
established  and a 10 percent evaluation was assigned 
therefor from July 1, 1993.  The rating for Still's disease 
was increased to 20 percent and the rating for keratoses and 
recurrent skin rashes was increased to 10 percent, each 
effective from July 1, 1993.  

In his July 1996 substantive appeal the veteran, among other 
things, set forth his disagreement with the rating assigned 
for headaches by the RO in June 1996.  A supplemental 
statement of the case followed in November 1996 which set 
forth the issues of entitlement to service connection for a 
cyst below the nostril, as well as the ratings for assignment 
for headaches, Still's disease, keratoses and skin rashes, 
gynecomastia, and a lump in the chest.  

The veteran in his May 1995 notice of disagreement raised the 
issue of his entitlement to service connection for tinnitus.  
Such matter has not been adjudicated by the RO to this point, 
and it is therefore referred to the RO for appropriate 
action.

During the pendency of this appeal, the veteran's claims 
folder was transferred to the RO in Pittsburgh, Pennsylvania, 
where additional action was undertaken.  The Board thereafter 
received the veteran's file directly from the Pittsburgh RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000, subsequent to the initiation of each of the 
claims herein at issue.  The VCAA significantly added to the 
statutory law concerning the VA's duties when processing 
claims for VA benefits by redefining the obligations of VA 
with respect to its duty to assist a claimant and including 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2003), and the 
applicable law and regulations have been the subject of 
holdings of various Federal courts.  

Despite the VCAA having become law in late 2000, it was not 
until June 2004 that notice of the VCAA was initially 
furnished to the veteran.  By the June 2004 notice, the 
veteran was advised of the generic requirements for claims 
for service connection and claims for increased evaluations.  
Additionally, he was told what evidence had been received to 
date, what his and VA's responsibilities were in obtaining 
Federal and non-Federal records or other evidence, and other 
miscellaneous information.  Notably, however, the veteran's 
claims for other than service connection for a cyst below the 
nose are not claims for increased ratings.  Rather they are 
claims for initial ratings for the period from July 1, 1993, 
to the present, for each of the disorders in question.  
Fenderson v. West, 12 Vet. App. 119 (1999) (A claim for a 
higher original rating is different than a claim for an 
increased rating for a previously service connected 
disorder.)  

In the United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App.112 (2004), it 
was held that the applicable statute and regulation provide 
for pre-initial-RO adjudication notice of the VCAA.  It was, 
however, specifically recognized that, where notice was not 
mandated at the time of the initial RO decision, VA did not 
err in not providing such notice specifically complying with 
section 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the veteran was found to have the right 
to be provided the requisite VCAA content-complying notice 
and proper subsequent VA process at some time during the 
appellate process.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(c); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini, 18 Vet. App. at 123 (in order to comply with 38 
U.S.C.A. § 7104(a)'s right of appellant review readjudication 
of the appellant's claim may well have to be carried out).  

In this instance, there is no indication that proper VA 
process followed the issuance of initial VCAA notice in June 
2004.  No further rating action or issuance of a supplemental 
statement of the case is shown.  The only subsequent RO 
communication was a September 2004 letter to the veteran 
indicating to him that his appeal had been certified for the 
Board's review and that his claims folder would be 
transferred to the Board for its consideration in docket 
order.  

Finally, the Board notes that the appellant has not been seen 
in several years for a VA examination.  While the RO has 
attempted to schedule the veteran for an examination, they 
have been unable to do so due to the appellant's failure to 
respond to their correspondence and phone calls.  The Board 
acknowledges that when a veteran fails, without good cause, 
to report for VA examination, increased rating claims shall 
be denied.  38 C.F.R. § 3.655 (2003).  Still, in light of the 
totality of the record the Board believes that one final 
attempt should be made. 

In light of the foregoing, further action by the RO is 
required for compliance with the VCAA and Pelegrini, and to 
that end, this matter is REMANDED to the RO for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate each 
claim noted on the title page.  
Incorporated into that notice should be 
the rating criteria applicable to each of 
the disorders at issue, including the 
fact that the rating criteria for skin 
diseases were modified as of August 30, 
2002.  See 67 Fed. Reg. 49596 (2002).  
Also, reference must be made therein to 
the possibility of staged ratings 
throughout the period from July 1993 to 
the present, based on the severity of 
each disorder.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The veteran must 
be notified what specific portion of any 
needed evidence VA will secure, and what 
specific portion of any needed evidence 
he himself must submit.  The RO should 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  The RO 
should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  Thereafter, the RO should schedule 
the veteran for appropriate VA 
examinations in order to determine the 
nature and extent since July 1, 1993, of 
his adult Still's disease, keratoses and 
recurrent skin rashes, headaches, 
gynecomastia, with excision of a right 
breast mass; and a lump of the left 
chest.  All appropriate studies must be 
conducted in accordance with the 
appropriate AMIE examination worksheet 
for each disorder.  The claims folder 
must be made available to each examiner 
for review prior to the examination.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
any examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
examination scheduled in conjunction with 
the remand, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Lastly, the RO must enter a new 
rating decision and readjudicate each 
claim of entitlement to service 
connection for a cyst below the nostril 
as well as the issues of what evaluations 
are warranted for the period from July 1, 
1993, to the present, for adult Still's 
disease, keratoses and recurrent skin 
rashes, headaches, gynecomastia with 
excision of a right breast mass, and a 
lump of the left chest.  Such 
readjudications must be based all of the 
evidence of record and all governing 
legal authority, including the VCAA, its 
implementing regulations, and the 
jurisprudence interpretive thereof.  
Consideration must also be accorded the 
rating criteria for skin disorders in 
effect prior to and on August 30, 2002, 
as well as the holding in Fenderson as to 
the possibility of staged ratings.

If any benefit sought on appeal remains 
denied, the veteran must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights.  No inference should be drawn regarding the final 
disposition of the claims in question as a result of this 
action.  



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




